Exhibit 10.15 PROFIT CONSULTANTS INC. 6040 Upshaw, Ste. 105 Humble, Texas 77396 Tel: (281) 441-2538 April 21, 2013 GLOBAL CLEAN ENERGY, INC 4150 St Catherine Street West Suite 525 Montreal. QC H3Z 2Y5 Attention; Kenneth S. Adessky RE: Convertible Promissory Note Dated April 25, 2011 Dear Sir, As you are aware you executed a Convertible Promissory Note to our company for the sum of ONE HUNDRED FIFTY FIVETHOUSAND TWO HUNDRED EIGHTY SEVEN00/100 DOLLARS ($155,287.00) which was to bear interest at 7.5% per annum and shall be due in twelve (12) months, which was in payment of our original loan of One HundredTwenty Five Thousand Dollars plus interest made on April 25, 2008. Wheras the outstanding amount of the note with interest is currently ONE HUNDRED TWENTY SIXTHOUSAND SEVEN HUNDRED FIFTY00/100 DOLLARS ($126,750.00) being the capital plus interest less the portion of $55,287which was sold by Profit Consultants Inc To Whydah Communicacion Inc. pursuant to a Purchase and Assignment Agreement, dated October 22, 2012. As stated in the Convertible Promissory Note we hereby request repayment by way of conversion into common stock of your company. We believe the conversion should represent 9,750,000 common shares based on the repayment of the Loan as of today’s date of ONE HUNDRED TWENTY SIXTHOUSAND SEVEN HUNDRED FIFTY00/100 DOLLARS ($126,750.00). We thank you for your co-operation and remain Yours Truly, PROFIT CONSULTANTS INC. (s) Randy Renken Per; Randy Renken Page 1 of 1
